DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by HWANG (US 20140124746).
Regarding claim 1, HWANG discloses a display panel, comprising: 
a substrate layer (fig 15, 600, para 72); and 
a conductive layer (the gate layer 620, see fig 15, para 80) disposed on the substrate layer; 
wherein the conductive layer is a conductive polymer thin film (620 can be a conductive polymer, see para 80).
Regarding claim 2, HWANG discloses the display panel as claimed in claim 1, wherein the conductive polymer thin film comprises one of a conductive polypyrrole thin film (620 can by polypyrrole, see para 80), a conductive polyaniline thin film, a conductive polythiophene thin film, or a heterocyclic conductive polymer thin film.
claim 3, HWANG discloses the display panel as claimed in claim 1, wherein the conductive layer comprises one or more of a gate electrode layer (620 can be a gate electrode, see para 80) and a source/drain electrode layer.
Regarding claim 4, HWANG discloses the display panel as claimed in claim 3, wherein the display panel comprises: 
an active layer (fig 15, 614, para 74) disposed on the substrate layer; 
a gate insulating layer (fig 15, 616, para 77) disposed on the active layer, 
wherein the gate electrode layer is disposed on the gate insulating layer (see fig 15); 
an interlayer insulation layer (fig 15, 622, para 83) disposed on the gate electrode layer, 
wherein the source/drain electrode layer (624/626, see fi g15, para 85) is disposed on the interlayer insulation layer, and 
the source/drain electrode layer is connected to the active layer by a plurality of via holes (via holes in 622 which 624 is connected to 614 by, see fig 15).
Regarding claim 5, HWANG discloses a manufacturing method of the display panel as claimed in claim 1, comprising: 
step S1, manufacturing the substrate layer (fig 6, 600, para 66); and 
step S2, coating a basic polymer solution on the substrate layer to form a basic polymer thin film (spin-coating of polythiophene, see para 66), 
then performing a drying process on the basic polymer thin film to form the conductive polymer thin film (hardening 510 with thermal energy, see fig 67, para 68), and 
finally forming the conductive layer (forming electrode 510, see para 68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 20140124746) in view of WU (US 20130105740).
Regarding claim 6, HWANG discloses the manufacturing method of the display panel as claimed in claim 5.
HWANG fails to explicitly disclose a method, wherein the basic polymer solution includes one of a basic polypyrrole solution, a basic polyaniline solution, a basic polythiophene solution, or a heterocyclic polymer solution
WU discloses a method, wherein the basic polymer solution includes one of a basic polypyrrole solution, a basic polyaniline solution (a solution for manufacturing a conductive polymer can be basic polyaniline, see para 56), a basic polythiophene solution, or a heterocyclic polymer solution.
HWANG and WU are analogous art because they both are directed towards methods of making devices with conductive polymer layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of HWANG with the basic polypyrrole solution of WU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of HWANG with the basic polypyrrole solution of WU in order to make a device with lower sheet resistance and a higher conductivity and thermal stability (see WU para 64).
Regarding claim 7, HWANG and WU disclose the manufacturing method of the display panel as claimed in claim 6.

then making the conductive polyaniline powders doped with the hydrochloric acid be dedoped by ammonia water to obtain basic polyaniline powders, and by dissolving the basic polyaniline powders in a first solution.
WU discloses a method, wherein the basic polyaniline solution is prepared and formed by adding an oxidant ((NH4)2S2O8, see para 56) into a hydrochloric acid solution (HCl solution, see para 56) to perform an oxidative polymerization of aniline monomers (see para 56) to obtain conductive polyaniline powders doped with hydrochloric acid, and 
then making the conductive polyaniline powders doped with the hydrochloric acid be dedoped by ammonia water (0.1M Ammonia water, see para 56) to obtain basic polyaniline powders, and by dissolving the basic polyaniline powders in a first solution (PSS aqueous solution, see para 56).
HWANG and WU are analogous art because they both are directed towards methods of making devices with conductive polymer layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of HWANG with the solution forming method of WU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of HWANG with the solution forming method of WU in order to make a device with lower sheet resistance and a higher conductivity and thermal stability (see WU para 64).
Regarding claim 8, HWANG and WU disclose the manufacturing method of the display panel as claimed in claim 7.

WU discloses a method, wherein the oxidant comprises one of FeC3 or (NH4)2S208 ((NH4)2S2O8 mixed with the HCl, see para 56).
HWANG and WU are analogous art because they both are directed towards methods of making devices with conductive polymer layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of HWANG with the oxidant of WU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of HWANG with the oxidant of WU in order to make a device with lower sheet resistance and a higher conductivity and thermal stability (see WU para 64).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 20140124746) and WU (US 20130105740) in view of HIRAI (US 20040188682).
Regarding claim 9, HWANG and WU disclose the manufacturing method of the display panel as claimed in claim 7.
HWANG fails to explicitly disclose a method, wherein the first solution is N-methyl pyrrolidone.
HIRAI discloses a method, wherein the first solution is N-methyl pyrrolidone (the polymer solution can be N-methyl-s-pyrrolidone, see para 43).
HWANG and HIRAI are analogous art because they both are directed towards methods of making devices with conductive polymer layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HWANG with the solution composition of HIRAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HWANG with the solution composition of HIRAI in order .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 20140124746) in view of HAYASHI (US 20170309649)).
Regarding claim 10, HWANG discloses the manufacturing method of the display panel as claimed in claim 5.
HWANG fails to explicitly disclose a method, wherein a wet etching process is performed on the conductive polymer thin film to obtain one or more of a patterned gate electrode layer and a patterned source/drain electrode layer.
HAYASHI discloses a method, wherein a wet etching process is performed on the conductive polymer thin film to obtain one or more of a patterned gate electrode layer and a patterned source/drain electrode layer (the gate electrode 21 can be a conductive polymer and can be etched by wet etching, see para 45 and 61).
HWANG and HAYASHI are analogous art because they both are directed towards methods of making devices with conductive polymer layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of HWANG with the wet etch of HAYASHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of HWANG with the wet etch of HAYASHI in order to form the device into its desired shape (see HAYASHI para 71).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811